Per Curiam. The appellant seeks an extension of time in which to complete and file his record on appeal. Due to the special circumstances in the case, we grant the motion. On October 23, 1995, we granted appellant’s pro se motion for a belated appeal. Attorney Charles Honey was appointed to represent the appellant and was directed to file a petition for a writ of certiorari to complete the record. The petition was filed on December 11, 1995. We issued the writ to the Ouachita County clerk and court reporter on January 16, 1996, returnable on February 15, 1996. The writ has not been returned. On January 29, 1996, the appellant filed the instant motion for an extension of time in which to complete and file the record. His motion states that the court reporter who originally recorded the trial proceedings has retired, causing the new reporter to be overloaded. Ordinarily, we do not allow an extension of time once the clerk and court reporter have been directed to return a writ on a certain date. However, the circumstances in this case are exceptional. One court reporter has retired, leaving a new reporter with an increased burden. Additionally, the appellant’s attorney was appointed only recently and no delays in the case can be attributed to him.  A new writ of certiorari is hereby issued to the clerk and court reporter of Ouachita County, returnable on March 26, 1996. Motion granted.